Name: Commission Regulation (EEC) No 2064/83 of 25 July 1983 derogating in respect of the opening weeks of the 1983/84 marketing year from the quality standards applicable to certain varieties of apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 7. 83 Official Journal of the European Communities No L 202/25 COMMISSION REGULATION (EEC) No 2064/83 of 25 July 1983 derogating in respect of the opening weeks of the 1983/84 marketing year from the quality standards applicable to certain varieties of apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas, under the quality standards for dessert apples and pears set out in the Annex to Commission Regu ­ lation (EEC) No 1641 /71 of 27 July 1971 (3), as last amended by Regulation (EEC) No 2439/82 (4), the fruit must be sufficiently ripe to arrive in a satisfactory condition at the place of destination ; whereas one of the criteria for judging the ripeness of certain varieties of apples and pears at the beginning of the marketing year is that they must be sufficiently large ; whereas, since the minimum size laid down in the relevant quality standard is not large enough to meet that requirement, it should be fixed for a certain period at a higher level ; Whereas the need for this derogation from the minimum size laid down in the quality standards may not arise everywhere in the Community ; whereas the Member States should therefore be empowered not to apply the derogation or to re-apply the standard earlier than the dates fixed in the Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (a) for apples of the George Cave variety, 60 mm until 7 August 1983 ; (b) for apples of the Grenadier variety, 70 mm until 7 August 1983 ; (c) for apples of the James Grieve variety and muta ­ tions (except the Red James Grieve variety), 70 mm until 20 August 1983 and 65 mm from 29 August to 11 September 1983 ; (d) for apples of the Golden Delicious variety, 65 mm until 18 September 1983 ; (e) for apples of the Gravensteiner variety, 70 mm until 4 September 1983 ; (f) for apples of the Cox's orange pippin variety, 65 mm until 25 September 1983 ; (g) for apples of the Worcester pearmain variety, 60 mm until 4 September 1983 ; (h) for apples of the Discovery variety, 60 mm until 7 August 1983 ; (i) for apples of the Tydeman's Early variety, 65 mm until 21 August 1983 ; (j) for apples of the Summerred variety, 65 mm until 11 September 1983 ; (k) for apples of the Red James Grieve varieties, 70 mm until 4 September 1983 ; (1) for apples of the Spartan variety, 65 mm until 25 September 1983 ; (m) for pears of the Dr Jules Guyot and Early Moret ­ tini Butter-pear varieties, 60 mm until 21 August 1983 ; (n) for pears of the Bon Chretien Williams variety, 60 mm until 4 September 1983 ; (o) for pears of the Beurre Hardy and Alexandrine Douillard varieties, 60 mm until 2 October 1983 . However, Member States may decide, in the light of conditions peculiar to their home production, not to apply this derogation in respect of apples and pears harvested in their territory and marketed within the Community or to bring forward the date on which the derogation shall cease to apply. They shall without delay inform the other Member States and the Commission of such decision . 2 . The derogation provided for in paragraph 1 shall not apply in respect of trade in dessert apples and pears with third countries . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from Title III of the quality standards for dessert apples and pears contained in the Annex to Regulation (EEC) No 1641 /71 and subject to paragraph 2 below, the minimum size required of fruit of the 1983 harvest marketed within the Community shall be : (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 190, 1 . 7 . 1982, p. 7 . (3) OJ No L 172, 31 . 7 . 1971 , p. 1 . (j OJ No L 261 , 9 . 9 . 1982, p. 14. No L 202/26 Official Journal of the European Communities 26 . 7 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1983 . For the Commission Poul DALSAGER Member of the Commission